         Case 2:20-cr-00179-RFB-DJA Document 23 Filed 11/20/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Ronal Lopez-Suastegui

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00179-RFB-DJA
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        ARRAIGNMENT & PLEA AND
            v.
                                                          SENTENCING HEARING
13   RONAL LOPEZ-SUASTEGUI,                               (Second Request)
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED         AND      AGREED,   by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for
20   Ronal Lopez-Suastegui, that the Arraignment & Plea and Sentencing Hearing currently
21   scheduled on December 3, 2020 at 12:15 p.m., be vacated and continued to a date and time
22   convenient to the Court, but no earlier than forty-five (45) days.
23          The Stipulation is entered into for the following reasons:
24          1.      Defense counsel is out of the jurisdiction on the currently scheduled hearing
25   date. Government counsel is also unavailable for medical reasons on the December 3rd date.
26
         Case 2:20-cr-00179-RFB-DJA Document 23 Filed 11/20/20 Page 2 of 3




 1          2.        Defense counsel requires additional time to gather sentencing mitigation
 2   documentation.
 3          3.     The defendant is incarcerated and does not object to the continuance.
 4          4.     The preliminary hearing in case number 2:20-MJ-448-NJK is currently set for
 5   February 17, 2021, (ECF No. 18), and will not be disturbed by the Court granting the
 6   continuance requested herein.
 7          5.     The parties agree to the continuance.
 8          This is the second stipulation to continue filed herein.
 9          DATED this 17th day of November 2020.
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12       /s/ Raquel Lazo                                 /s/ Kimberly Frayn
      By_____________________________                 By_____________________________
13
      RAQUEL LAZO                                     KIMBERLY FRAYN
14    Assistant Federal Public Defender               Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00179-RFB-DJA Document 23 Filed 11/20/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00179-RFB-DJA
 4
                  Plaintiff,                        ORDER
 5
           v.
 6
     RONAL LOPEZ-SUASTEGUI,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the arraignment & plea and sentencing hearing currently
11   scheduled for Thursday, December 3, 2020 at 12:15 p.m., be vacated and continued to
12   _____________________
       January 21, 2021                    11:00 ___.m.
                           at the hour of _______ a

13
           DATED this ____
                       19th day of November 2020.
14
                                                                               ___
15
                                            RICHARD F. BOULWARE, II
16                                          UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                               3
